Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 12/17/21 has been entered. Claims 6, 7, 19, 20 are cancelled.  Claims 25-26 are new.  Claims 1-5, 8-18, 21-26 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Applicant’s remarks dated 12/27/21 have been considered.  The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 13, 14, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable Brown et al. (2007/0016494 A1), in view of Siegel et al. (2009/0248198 A1), in further view of Reese (6711460 B1).
Re-claim 1, Brown et al. teach a system, comprising:
 a product shelf storing a product; an end point device coupled to the product shelf and comprising at least one sensor; and a hub device comprising a processor, a memory, and a communication device (see e.g. , 0044 -a group of items with the same SKU, on a portion of a shelf. The item monitoring system 10 includes at least one sensor 30, a communications network, and a computer 24. -- Each shelf 12a-12d in the shelf arrangement 20 includes at least one sensor 30 attached to it.
-wherein the end point device: 
determines when a product is removed from the product shelf based on sensor data obtained from the at least one sensor; and (see e.g. paragraphs 0039, 0068 -0039] Each sensor is designed to monitor a plurality of items within a designated area or amount of space.  --- Likewise, if an item 33 is removed from group 32 on top of photosensitive sensor 30c on first shelf 12a, the photosensitive sensor 30c will register a different measurement, after the item has been removed than it registered before the item was removed, thus indicating that an item has been removed.)
 transmits product removed data to the hub device based on the determination that the product was removed from the product shelf (see e.g. paragraph 0045- The sensor 30, with the assistance of its associated sensor electronics 50, provides information to the computer 24 though the communications network. Preferably, this information is sent at time intervals such that the inventory information per SKU space or monitored space of the item monitoring system 10 is current or recently up to date regarding what items are on the shelves in the store.); and 
wherein the hub device: 
-obtains product removed data from the end point device (see e.g. paragraph 0087-Alternatively, the computer may receive inventory data from the sensors 30 that is already associated with time and date data. The process of sending a signal and receiving inventory information from the item monitoring system 10 is repeated.); and 

-calculates inventory data indicating a quantity of product stored on the shelf based on the product removed data; and (see e.g. paragraphs 0062, 0012, 0087, 0030 --the item monitoring system 10 can determine the number of items placed in or removed from the space monitored by the sensor by the change in phase to the signal.)
--The information gathered at the first instance and second instance from the sensors 30 can be sent by the sensor electronics 50 through the communications network to the computer 24. After a series of measurements have been taken over time, patterns or trends in the numbers of items on the shelves can be determined, which is useful in the inventive methods described below. 
--wherein the computer receives information from the sensor through the communications network; gathering information from the item monitoring system; processing the information to determine the quantity of items within the first amount of space;
-- First, the item monitoring system 10 provides information that is current, nearly current, or recently up to date, otherwise known as real-time information. Moreover, the item monitoring system can directly measure and provide quantitative information related to inventory levels of products on product displays or shelves. 
-transmits the inventory data via a network connection using the communication device (see e.g. paragraph 0047 -Transceiver 70 and/or computer 24 may also be connected to other devices that interface with store personnel, suppliers, shipping or delivery personnel and so on, or to other devices or equipment that interface with computers, servers, databases, networks, telecommunication systems and the like.) 
Brown et al. do not explicitly teach the following limitation.
However, Siegel e al. teach a system, comprising: an end point device comprising at least one sensor configured to detect movement of the product towards a front of the product shelf (see e.g. paragraphs 0045, 0048, 0051, 0052, 0079, 0086-0088
FIG. 2 illustrates a shelf 12 comprising a plurality of track units 60 that receive product and are disposed between a back rail 62 and a front rail 64. The track units s 60 are oriented normal to the rails 62, 64, and comprise a pusher 66 that urges product toward the front rail 64, such that when a consumer removes a product unit, remaining product units in the track 60 are pushed forward in an orderly fashion and retained between the pusher 66 and the front rail 64. The pusher 66 moves between the back rail 62 and the front rail 64 along a pair of tracks 68. In one embodiment, the track unit 60 comprises a spring (not shown) that supplies a retaining force against the rear of the pusher 66 to urge the pusher 66 forward upon removal of product.
[0048] In one example, each track unit 60 includes a processor (not shown) and related circuitry that periodically powers up and reads a position of the pusher to determine how much product is left in the track unit. Pusher position can be determined as a function of voltage and/or current measured in a sliding potentiometer (not shown) coupled to the pusher and positioned longitudinally between the tracks 68.
A sensor strip 90 is interposed along the length of the track unit 60 and between the pair of tracks 68. -- In one embodiment, the sensor strip 90 is a sliding potentiometer, and the position of the contact pad relative to the back rail 62 is determined as a function of a detected voltage and/or current in the sensor strip.
--As the contact moves (e.g., due to product removal), the voltage between the back rail 62 and Accordingly, movement of the pusher 66 causes the resistance of the potentiometer 90a to change in a manner directly analogous to the position of the pusher 66).
0079- It will be appreciated that the data received from the sensor circuit 210 (FIG. 14) associated with the particular track system 12 includes location of the track system, as well as the specific location of the pusher 60 associated therewith.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brown et al., and include detecting movement of the product towards a front of the product shelf, as taught by Siegel et al., such that instantaneous information regarding the status of all products within the retail establishment can be monitored and obtained. Any rapid changes in product at a particular location, signaling theft, accident or the like, can be immediately monitored and an appropriate alarm or remedial action commenced. Inventory control is greatly facilitated and assurance that an out of stock situation is not experienced is possible, by relaying instructions to the PDA 44. (see e.g. paragraph 0095).
Brown et al., in view of Siegel et al., do not explicitly teach the following limitation.
However, Reese teaches a system comprising -an optically readable indicia strip attached to the product shelf (see e.g. col. 9, lines 43-57; col. 14, lines 48-57 --  As illustrated in FIG. 8 the drug storage cell 286 contains machine readable indicia in the form of a bar code strip 328 on the front of the lower shelf of the cell 286. In FIG. 9, drug storage cell 288 contains a card with a magnetic stripe, which extends from the left side of the drug storage cell 288. ---(44) The prescription will likely be in one of three forms. It may be in an encoded form suitable for machine reading, in numerical form suitable for keypad entry, or handwritten. Suitable formats for machine reading would include bar coding, optical characters, or magnetic coding. As represented in steps 605 and 610, if the prescription is coded for machine reading the customer is directed to use the appropriate reader on the customer terminal 103 for reading machine readable indicia. Once read, the prescription data is electronically transmitted to the technician.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brown et al., in view of Siegel et al., and include the optically readable indicia strip attached to the product shelf, as taught by Reese, in order to verify the identify of the products on the shelf (see e.g. col. 9, line 54).



Re-claims 5, 13, Brown et al. teach a system, wherein the end point device comprises at least one of a product pusher, a peg-hook security sensor, or a product door sensor (see e.g. paragraph 0055 -- the sensors 30 may also be mounted on suitable brackets, frames or other devices to secure the sensor 30 to a boundary of an area or amount of space containing items, where such area of space does not include a wall or other surface.
Furthermore, Siegel et al. teach “Each track system includes a sensor and actuator that determines the position of a product pusher.” (see e.g. abstract).

Claim 14 recites similar limitation as claim 1 and is therefore rejected under the same arts and rationale.
Furthermore, Brown et al. teach -a product shelf storing a set of products (see e.g. paragraphs 0055, 0095 One of the advantages of the item monitoring system 10 is that it can provide information to the user about the number of products on the shelves in the store at the SKU level..); 
Brown et al. do not teach the following limitation.
However, Siegel et al. teach a set of end point devices coupled to the product shelf, wherein each end point device is associated with a product in the set of products and comprising at least one sensor (see e.g. paragraph 0005).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brown et al. and include the steps cited above, as taught by Siegel et al., such that instantaneous information regarding the status of all products within the retail establishment can be monitored and obtained. (see e.g. paragraph 0095).

Claim 18 recite similar limitation as claim 5 and are therefore rejected under the same arts and rationale.

Re-claims 21, 22, Brown et al. do not teach the following limitations.
However, Siegel et al. teach a system, wherein the end point device is further configured to:
-determine, based on the sensor data obtained from the at least one sensor, a rate of movement of the product; -determine whether the rate of movement of the product satisfies a threshold; and 

The end point device is further configured to cause output of an alert signal; and the hub device is configured to cause output of an alert signal (see e.g. paragraphs 0040, 0042 - sending of out of stock alerts to personnel by means of the PDAs 44). --if the shelf system detects that an unusually high number of items have been removed from a shelf since a previous measurement, and no such items have been rung up by a cashier for a predetermined time period, then an alert can be sent to a manager indicating that a potential shop lifting event is in progress or has occurred).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Brown et al., and include the steps cited above, as taught by Siegel et al., in order to monitor the presence, removal and replenishment of product in each of the various tracks (see e.g. paragraph 0036).

Claims 23, 24 recite similar limitation as claim 21 and are therefore rejected under the same arts and rationale.
Claims 1, 5, 8, 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (2005/0040123 A1),  in view of Hay (2014/0316916 A1), in further view of Reese (6711460 B1).
Re-claim 1, Ali teaches a system, comprising:
 a product shelf storing a product; (see e.g. paragraph 11, fig. 1C-1F)
a hub device comprising a processor, a memory, and a communication device (see e.g. fig.3C, computer 10);
wherein the hub device: 
obtains product removed data from the end point device; calculates inventory data indicating a quantity of product stored on the shelf based on the product removed data (see e.g. paragraph 0050 -As illustrated in FIG. 3C, the computer mouse 8 is in connection with a computer 10 to communicate the measurement of the distance that the push paddle 7 has traveled. Such communication will translate into a number of the products 2 remaining on the display space 4 using the pre-determined depth of the products 2. Such communication can take place through a hub 9. Also, such communication can be done wireless.) ; and
 The computer 10 then communicate the resulting number of the products 2 remaining on the display space 4 to any other computer in connection with the computer 10. The communication between the computer 10 and another computer can be wireless. --At the very moment a customer picks up a product and removes it from a product display space, the present inventory monitoring system would determine the number of the products remaining on the display space and transmits that information to a computer to be viewed by any user whoever has access to the computer, e.g., the manager of the store, an employee of the store, or the supplier of the products.)
Ali fails to teach the following limitations.
However, Hay teaches an end point device comprising at least one sensor configured to detect movement of the product towards a front of the product shelf (see e.g. paragraphs 0177, 0178 –In the case of bottles, cans, or other items which can be positioned in line or in a stacked manner, and pushed forward after the removal of one of the bottles, cans, etc., a rail divider and biased pushing mechanism is provided within the tray 28,---A slider-pusher unit 134 is biased, such as by a spring, to move forward towards the front of the tray 28, and push the row of cans, bottles, etc. towards the front.
It will be seen from FIG. 22 that the slider-pusher 134 moves from a back end of the tray 28 towards a front end of the tray. As it does so, one or more sensors disposed therebelow are exposed. A photosensor 110 may be disposed in the aperture which is towards the front of the tray 28, such that as the can or bottle is removed from the front of the row of bottles and cans, the photosensor is activated within a fraction of a second, as the pusher-slider unit 134 pushes the remaining row of bottles and cans towards the front of the tray 28.
--wherein the end point device: -determines when a product is removed from the product shelf based on sensor data obtained from the at least one sensor (see e.g. paragraph 0150 - As will be more fully discussed herein, each shelf or tray 28 includes a sensor tray 82 containing one or more sensors which detect when an item is removed from the shelf or tray 28.); and -transmits product removed data to the hub device based on the determination that the product was removed from the product shelf (see e.g. paragraph 0150 -This is relayed, typically via a bridge board 84 to a local tray circuit board 86 and then further, to a main circuit board 90 which directly interfaces, or is even part of, the LCS 58. The tray circuit boards 86 may be interconnected in series, as illustrated, or may all be directly connected to the main control board 90 and LCS 58.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali and include the steps cited above, as taught by Hay, in order to facilitate the detection of the removal of an item from a tray (see e.g. paragraph 0033).

Re-claims 5, 13, Ali teaches a system, wherein the end point device comprises a product pusher; wherein the end point device is selected from the group consisting of a product pusher, a peg-hook security sensor, or a product door sensor (see e.g. Fig 2A; paragraph 0017 - pushing mechanism having a push plate ).

Claim 8 recites similar limitation as claim 1 and is therefore rejected under the same arts and rationale.

Claim 14 recites similar limitation as claim 1 and is therefore rejected under the same arts and rationale.
Furthermore, Ali teaches -a product shelf configured to store a set of products (see e.g. paragraph 0045 - FIGS. 1A-2A illustrates an exemplary inventory display using a shelf 1 upon which products 2 are placed.); 
Ali does not teach the following limitation.
However, Hay teaches -a set of end point devices coupled to the product shelf, wherein each end point device is associated with a product in the set of products (see e.g. paragraph 0033; claim 7-The detection of the removal of an item from the bay can be done by a variety of means. Typically, a sensor is associated with each item within the bay. For example, the sensor may comprise a light sensor disposed below the item and exposed to light, and thus actuated, when the item is removed from the tray. Typically, compartments are formed in the tray using horizontal and vertical dividers or pre-fabricated dividers, and an item and a photosensor is assigned to each compartment. As the items and sensors are arranged in association with the tray within the bay, removal of a particular item triggers a sensor and the system can determine exactly which item was removed from the tray within the bay.)
--The method of claim 6, including the step of associating a sensor with each item in each bay.)

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali and include the steps cited above, as taught by Hay, in order to facilitate the detection of the removal of an item from a tray (see e.g. paragraph 0033).
Ali, in view of Hay, do not explicitly teach the following limitation.
However, Reese teaches a system comprising -an optically readable indicia strip attached to the product shelf (see e.g. col. 9, lines 43-57; col. 14, lines 48-57 --  As illustrated in FIG. 8 the drug storage cell 286 contains machine readable indicia in the form of a bar code strip 328 on the front of the lower shelf of the cell 286. In FIG. 9, drug storage cell 288 contains a card with a magnetic stripe, which extends from the left side of the drug storage cell 288. ---(44) The prescription will likely be in one of three forms. It may be in an encoded form suitable for machine reading, in numerical form suitable for keypad entry, or handwritten. Suitable formats for machine reading would include bar coding, optical characters, or magnetic coding. As represented in steps 605 and 610, if the prescription is coded for machine reading the customer is directed to use the appropriate reader on the customer terminal 103 for reading machine readable indicia. Once read, the prescription data is electronically transmitted to the technician.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali, in view of Hay, and include the optically readable indicia strip attached to the product shelf, as taught by Reese, in order to verify the identify of the products on the shelf (see e.g. col. 9, line 54).

Claim 18 recite similar limitation as claim 5 and are therefore rejected under the same arts and rationale.

Claims 2, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (2005/0040123 A1), in view of Hay (2014/0316916 A1), in view of Reese (6711460 B1), in further view of Davis et al. (US 20150112827 A1)
Re-claim 2, Ali, in view of Hay, in view of Reese, do not teach the following limitations.
However, Davis et al. teach a system, wherein: the hub device is configured to calculate inventory rate of change data based on the product removed data; and transmit notification data to the end point device when the inventory rate of change data exceeds a threshold value; and the end point device is further configured to generate an output based on the notification data.  
 (see e.g. paragraphs 0008, 0016, 0018, 0022- The operations comprise collecting data from a plurality of different communication devices. The data collected from each respective communication device indicates a need for a product associated with the respective communication device. The operations further comprise determining an aggregate need for the product based on the collected data, and determining whether the aggregate need for the product meets a threshold. The operations further comprise, responsive to determining that the aggregate need for the product meets the threshold, sending an offer for fulfilling the need for the product to each respective communication device from which the data was collected that indicated the need for the product.)
0016] For example, the premises 110A is a home that includes a radio-equipped refrigerator 102 and a radio-equipped printer 104A. When a sensor within the radio-equipped refrigerator 102 detects that a product is running low (e.g., due to a reduction in weight of the product or an absence of the product), the refrigerator 102 communicates this information to the gateway 115A via a radio link.
0018] Although the example shown in FIG. 1 only illustrate sensor-equipped units including a refrigerator, printers, and a supply cabinet, it should be appreciated that any device capable of sensing and communicating a shortage or absence of a needed product may be used.
0020] The gateways 115A, 115B, and 115C collect data reported from the various radio-equipped units in each of the premises 110A, 110B, and 110C, respectively, and send this data to an aggregator 130.
0022] The aggregator 130 may be a server within a cloud 120. Further details regarding implementation of the aggregator 130 are provided below with reference to FIG. 3. The aggregator 130 aggregates the data received from the gateways 115A, 115B, and 115C regarding product needs and sends requests for offers to product providers 140A and 140B. The product providers 140A and 140B provide information regarding product need threshold(s) that must be met before offers for products associated with the product providers 140A and 140B are sent to the gateways 115A, 115B, and 115C.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali, in view of Hay, in view of Reese, and include the steps cited above, as taught by Davis et al., in order to create a “just in time supply chain” (see e.g. paragraph 0023).

Claims 9, 10, 15 recite similar limitation as claim 2 and are therefore rejected under the same arts and rationale.
Claims 2, 9, 10, 15 are also rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2007/0016494 A1), in view of Siegel et al. (2009/0248198 A1), in further view of Reese (6711460 B1),  in view of Davis et al. (US 20150112827 A1) as described above.

Claims 3, 4, 11, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (2005/0040123 A1),  in view of Hay (2014/0316916 A1), in further view of Reese (6711460 B1), in further view of Phillips et al. (2015/0091729 A1) 
Re-claims 3, 4, Ali, in view of Hay, in view of Reese, do not teach the following limitations.
However, Phillips et al. teach a system, wherein the end point device is further configured to transmit data to the hub device using a low energy transmission protocol (see e.g. paragraphs 0032-, 0044 The sensor 12 may include communications circuitry for communicating with the monitoring device 16. For example, the communications circuitry of the sensor 12 may be configured to wirelessly communicate with the monitoring device 16 using any desired communications protocol such as, for example, Bluetooth wireless communication, Bluetooth Low Energy (" BLE") wireless communication, WiFi wireless communication, cellular wireless communication, received signal strength indicator ("RSSI"), ultra-wideband time of flight, and/or ambient backscatter.); --wherein the end point device is further configured to transmit a heartbeat message to the hub device via the low energy transmission protocol see e.g. paragraph 0061- In another embodiment of a method according to the invention illustrated in FIG. 17, the monitoring component 16, 58, 58' (i.e., watchtower or "WT") and the item of merchandise 14 (e.g., a cellular phone) and/or sensor 12, 52, 52' are paired (e.g., via Bluetooth communication) and remain in wireless communication with one another, as indicated in FIG. 17 by reference character 80. The monitoring component 16, 58, 58' and the item of merchandise 14 and/or sensor 12, 52, 52' may be configured to exchange data or " heartbeat" ("HB") messages, as indicated in FIG. 17 by reference character 82, at a predetermined frequency or in predetermined increments of time.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali, in view of Hay, in view of Reese, and include the steps cited above, as taught by Phillips et al., in order to allow for a lower maintenance security system and increased flexibility, as well as anonymity given that any sensor may be placed on any desired display stand or base without the need for intervention (see e.g. paragraph 0045).

Claims 11, 16 recite similar limitation as claim 3 and are therefore rejected under the same arts and rationale.
Claims 12, 17 recite similar limitation as claim 4 and are therefore rejected under the same arts and rationale.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (2005/0040123 A1), in view of Westberg et al. (2011/0218889 A1)
Re-claims 25, 26, Ali teaches a system, comprising: a product shelf configured to store a product (see e. g. paragraph 11, fig. 1C-1F) ; and
 a hub device comprising a processor, a memory, and a communication device   (see e. g. fig. 3C, computer 10);

Ali does not teach the following limitations.
However, Westberg et al. teach an end point device coupled to the product shelf and comprising at least one sensor configured to detect movement of the product towards a front of the product shelf,
 wherein the end point device is configured to: determine, based on the sensor data obtained from the at least one sensor, a rate of change in product level indicative of a potential theft; and output an alert signal.  
(see e.g. paragraph [0051] The control module can also recognize when an amount of merchandise has been removed that is outside of the normal consumer characteristics for a given type of merchandise, thereby potentially evincing a retail theft incident. Once recognized, the control module can perform numerous other functions. For example, the control module can provide an indication that a threshold amount of retail merchandise has been removed. As another example, the control module can alert a security system, e.g. a security camera, that the threshold amount of retail merchandise has been removed.)
Westberg et al. also teach -- wherein the end point device comprises at least one of a product pusher, a peg-hook security sensor, or a product door sensor (see e.g. paragraphs 0008-0011, 0052).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ali, and include the steps cited above, as taught by Westberg et al. in order to take loss prevention measures and reduce theft (see e.g. paragraph 0002).

Claims 3, 4, 11, 12, 16, 17 are also rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2007/0016494 A1), in view of Siegel et al. (2009/0248198 A1), in further view of Reese (6711460 B1), in view of Phillips et al. (2015/0091729 A1) as described above.

Claims 21-24 are also rejected under 35 U.S.C. 103 as being unpatentable over Ali (2005/0040123 A1),  in view of Hay (2014/0316916 A1), in further view of Reese (6711460 B1), in view of Siegel et al. (2009/0248198 A1), as described above.

s 25-26 are also rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2007/0016494 A1), in view of Siegel et al. (2009/0248198 A1), ), in view of Westberg et al. (2011/0218889 A1), as described above.

Response to Arguments
Applicant’s arguments with respect to the Non Final dated 8/27/21 have been considered but are moot due to the new ground of rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) O’Neil (US 20150039477 A1) - Inventory Control System.
B) Scherer et al. (US 20050086133 A1) - System and method for sensing and analyzing inventory levels and consumer buying habits.
C) Kayser et al. (US 20150146018 A1) Camera System with Inductive Powering of Wireless Camera Tags.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 22, 2022